77 F.3d 462
Louis Copev.Mary Cope Splithe, Brenda Cuba, Jose Linares, EstateAdministrator, Alvin Weiss, Probate Judge, Superior CourtN.J., State of New Jersey, Superior Court, Surrg./Appel.Div., Prudential Insurance Co. of America, Charles D.Miller, Driver of Striking Car, First Fidelity Bank NorthAmerica, Town of Maplewood, Police & Ambl. Dept., CliffordP. Minor, Prosecutor, Essex County, University of Medicine &Dentistry of New Jersey, Its Hospital, ADP Automatic
NO. 94-5785
United States Court of Appeals,Third Circuit.
Jan 12, 1996

Appeal From:  D.N.J., No. 94-cv-04566,
Debevoise, J.


1
AFFIRMED.